Exhibit 10.2 Fourth Amendment To Loan And Security Agreement THIS FOURTH AMENDMENT to LOAN AND SECURITY AGREEMENT (this “Amendment”) is entered into as of August 14, 2017, by and between ACCELERIZE INC. , a Delaware corporation (“Borrower”) and SAAS CAPITAL FUNDING, LLC , a Delaware limited liability company (“Lender”). Recitals A. Lender and Borrower have entered into that certain Loan and Security Agreement dated as of May 5, 2016, as amended by that certain First Amendment to Loan and Security Agreement, dated as of November 29, 2016, as further amended by that certain Second Amendment to Loan and Security Agreement, dated as of May 5, 2017 and as further amended by that certain Third Amendment to Loan and Security Agreement, dated as of June 16, 2017 (and as it may be further amended, modified, supplemented or restated from time to time prior to the date hereof, the “Loan Agreement”). B. Lender has extended credit to Borrower for the purposes permitted in the Loan Agreement. C. Borrower has requested that Lender agree to amend certain provisions of the Loan Agreement and consent to the issuance by Borrower of certain Subordinated Debt. D. Lender has agreed to amend certain provisions of the Loan Agreement, but only to the extent, in accordance with the terms, subject to the conditions and in reliance upon the representations and warranties set forth below. Agreement Now, Therefore, in consideration of the foregoing recitals and other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, the parties hereto agree as follows: Definitions. Capitalized terms used but not defined in this Amendment shall have the respective meanings given to such terms in the Loan Agreement. 2. Amendments to Loan Agreement. Section 2.1.1(a) of the Loan Agreement is hereby amended by adding the following sentence at the end of such Section: Borrower shall not use the proceeds of any Advance to refinance or pay off any Subordinated Debt. Section 7.8 of the Loan Agreement shall be amended by deleting it in its entirety and replacing it with the following: 7.8 Subordinated Debt . Make or permit any payment on any Subordinated Debt, if any, except in accordance with the terms of any subordination agreement relating to such Subordinated Debt, or amend any provision in any document relating to the Subordinated Debt, without Lender’s prior written consent. Borrower further agrees that it will not repay the Shareholder Debt except with the proceeds of a Qualified Financing in accordance with the terms of the subordination agreement relating to the Shareholder Debt. Schedule 1 to the Loan Agreement shall be amended by adding the following definitions for “
